 



Exhibit 10.14
     Tommy L. Andrews, John B. (Jack) Benton, Laura Jo De Cespedes, Kathleen
Flanagan, George W. Gresham, Rahul Gupta, Kay J. Nichols, Larence Park, Kevin L.
Reager and Clyde L. Thomas have entered into Change in Control Agreements that
are substantially identical in all respects to the agreement with Paul F. Walsh
that was filed as Exhibit 10.2 to the Company’s Quarterly Report on Form 10-Q
for the quarter ended September 30, 2002.
     Steven F. Coleman has entered into a Change in Control Agreement that, as
amended, is substantially identical in all material respects to the Agreement
and amendment thereto filed as Exhibits 10.29 and 10.30, respectively, to the
Company’s Annual Report on Form 10-K for the year ended December 31, 2000.

 